DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Pub. No. 2017/0274792 to Vaughan et al. (“Vaughan”).

As to independent claim 1 and similarly recited claim 7, a charging device (¶ 0001) for electric vehicles (Intended use is not given patentable weight. MPEP § 2111.), comprising: multiple charging points (Fig. 1: 150), to each of which an electric vehicle can be connected (The phrase “to each of which” is a non-restrictive clause and carries no patentable weight. In any event, see Fig. 1: 150, 170), and with multiple power electronics units each providing a maximum charging power (¶ 0014-0030), and with a central control unit which is configured to connect a respective power electronics unit to a charging point and disconnect it from the charging point (¶ 0014-0030). 

As to claim 2 and similarly recited claim 8, wherein the control unit is configured to connect the respective power electronics unit to the charging point and disconnect it from the charging point depending on a necessary charging power of an electric vehicle connected to the charging point (¶ 0014-0030). 
 
As to claim 3 and similarly recited claims 9 and 10, wherein the control unit is configured to connect the respective charging electronics unit alternatingly to multiple charging points, to each of which an electric vehicle is connected (¶ 0014-0030). 
 
As to claim 4,  the charging device according to claim 1, wherein the at least one power electronics unit of the multiple power electronics units, in particular each power electronics unit, provides a maximum charging power which is less than a maximum necessary charging power for charging an electric vehicle (¶ 0014-0030). 
 
As to claim 5, the charging device according to claim 1, wherein the provided maximum charging power of all the power electronics units is identical (¶ 0014-0030). 
 
As to claim 6, the charging device according to claim 1, wherein multiple power electronics units can be connected or are connected to the charging point (¶ 0014-0030). 
 
As to claim 11, the charging device according to claim 2, wherein the control unit is configured to connect the respective charging electronics unit alternatingly to multiple charging points, to each of which an electric vehicle is connected (¶ 0014-0030). 

As to claim 12, the charging device according to claim 2, wherein the at least one power electronics unit of the multiple power electronics units, in particular each power electronics unit, provides a maximum charging power which is less than a maximum necessary charging power for charging an electric vehicle (¶ 0014-0030). 
 
As to claim 13, the charging device according to claim 3, wherein the at least one power electronics unit of the multiple power electronics units, in particular each power electronics unit, provides a maximum charging power which is less than a maximum necessary charging power for charging an electric vehicle (¶ 0014-0030). 
 
As to claim 14, the charging device according to claim 2, wherein the provided maximum charging power of all the power electronics units is identical (¶ 0014-0030). 
 
As to claim 15, the charging device according to claim 3, wherein the provided maximum charging power of all the power electronics units is identical (¶ 0014-0030). 
 
As to claim 16, the charging device according to claim 4, wherein the provided maximum charging power of all the power electronics units is identical (¶ 0014-0030). 
 
As to claim 17, the charging device according to claim 2, wherein multiple power electronics units can be connected or are connected to the charging point (¶ 0014-0030). 
 
As to claim 18, the charging device according to claim 3, wherein multiple power electronics units can be connected or are connected to the charging point (¶ 0014-0030). 

As to claim 19, the charging device according to claim 4, wherein multiple power electronics units can be connected or are connected to the charging point (¶ 0014-0030). 
 
As to claim 20, the charging device according to claim 5, wherein multiple power electronics units can be connected or are connected to the charging point (¶ 0014-0030).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner SURESH MEMULA whose telephone number is (571)272-8046, and any inquiry for a formal Applicant initiated interview must be requested via a PTOL-413A form and faxed to the Examiner's personal fax phone number: (571) 273-8046. Furthermore, Applicant is invited to contact the Examiner via email (suresh.memula@uspto.gov) on the condition the communication is pursuant to and in accordance with MPEP §502.03 and §713.01. The Examiner can normally be reached Monday-Thursday: 9am-6pm. If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Jack Chiang, can be reached on 571-272-7483.  The fax phone number for the organization where this application or proceeding is assigned (i.e., central fax phone number) is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SURESH MEMULA/Primary Examiner, Art Unit 2851